



COURT OF APPEAL FOR ONTARIO

CITATION: Dovbush v. Mouzitchka, 2016 ONCA 381

DATE: 20160520

DOCKET: C59791

Hoy A.C.J.O., Blair and Roberts JJ.A.

BETWEEN

Vitaliy Dovbush and Alexander Faltschuk

Plaintiffs (Appellants)

and

Bogdan Mouzitchka, Alexandra Mouzitchka and IMB+Records
    Inc.

Defendants (Respondents)

Sergiy Timokhov, for the appellants

Stephen M. Werbowyj, for the respondents

Heard: April 21, 2016

On appeal from the Judgment of Justice K. Whitaker of the
    Superior Court of Justice, dated December 1, 2014, with reasons reported at
    2014 ONSC 6480.

By the Court:

Overview

[1]

Vitaliy Dovbush and his brother, Alexander Faltschuk, entered into
    negotiations with Bogdan and Alexandra Mouzitchka regarding the purchase of a
    certain percentage of IMB+Records Inc. Dovbush made several payments to the
    Mouzitchkas totalling $600,000. When the relationship fell apart, Dovbush and
    Faltschuk sued to recover those payments. The trial judge held the payments
    were a non-refundable down payment on the brothers investment and dismissed
    their action.

[2]

The brothers seek to set aside that decision, although only Dovbush is
    actively pursuing the appeal.

[3]

We agree that a new trial must be ordered. It appears that the trial
    judge may have mischaracterized the central issue for determination. We have
    concluded that, unfortunately, his reasons do not permit us to conduct a
    meaningful appellate review to assess whether that was the case or to
    understand why he arrived at the findings and conclusions he did.

[4]

Accordingly, for the reasons that follow, the appeal is allowed, the
    judgment is set aside, and a new trial is ordered.

Factual Background

[5]

The Mouzitchkas are the principals and shareholders of IMB, a telecom-based
    corporation that brings Eastern European cable network signals to North
    America.  Dovbush and Faltschuk were interested in IMB and negotiated with the
    respondents to acquire a 20-25% interest in it.

[6]

At the end of the day, however  after the exchange of various draft
    letters of intent and at least one meeting of the parties alone  the
    relationship between the parties fell apart. The trial judge found that an oral
    agreement for the purchase and sale of shares had been reached. In the course
    of their dealings, the appellants paid the respondents a total of $600,000 on
    the potential payment of $1,000,000 for a 25% interest.

[7]

At trial, the issues centred on whether the appellants were entitled to
    the return of the $600,000 when the relationship fell apart. Dovbush and
    Faltscuk say that the monies were advanced for two purposes: (i) to demonstrate
    their financial wherewithal to complete the transaction; and (ii) to allow them
    to commence their due diligence exercise by obtaining access to IMBs financial
    and other records. The reason for obtaining access was to confirm IMBs worth
    of at least $4 million, as they say the respondents represented. They characterized
    the payments variously as a refundable deposit or down payment, or a loan to
    the respondents repayable if the transaction did not close. The Mouzitchkas, on
    the other hand, characterized the advances as a non-refundable partial payment
    of the purchase price for their shares of IMB.

[8]

There appears to be little dispute that the parties were contemplating
    an agreement whereby the appellants would purchase what ultimately became a 25%
    shareholding position in IMB for $1 million. On other aspects of the proposed
    transaction, they differed. In any event, the appellants made an initial
    payment of $100,000 in early January 2012 and subsequent payments for a total
    of $600,000 by early March.

[9]

On March 3, 2012, the respondents and the appellant Dovbush signed a
    document, witnessed by the appellant Faltschuk and the respondents son, Oleg
    Mouzitchka (the March 3 Receipt), which stated:

We, Bogdan and Alexandra Mouzitchka, have received $600,000
    from Vitaliy Dovbush as down payment of $1,000,000 total for 25% of
    IMB+Records.

[10]

The
    parties were represented by solicitors throughout. During this period there
    were a number of draft letters of intent exchanged between the solicitors,
    seemingly reflecting a different understanding of the proposed transaction
    (including with respect to the treatment of the funds to be advanced by the
    appellants). The Mouzitchkas maintained that an oral agreement was reached at
    their lawyers office at a meeting between the parties, but without the
    lawyers, on January 19, 2012.
[1]
At that meeting, the Mouzitchkas say, an agreement was finalized whereby: (i)
    the appellants would purchase 25% of the shares of IMB for a purchase price of
    $1 million, with the business being valued at $4 million; (ii) the appellants
    would work for the company for $100,000 a year; and, (iii) $400,000 of the
    purchase price would be loaned back to the company by the Mouzitchkas as a
    shareholders loan. The monies advanced were to be non-refundable payments made
    on account of the purchase price.

[11]

With
    very brief reasons, the trial judge dismissed the action. He rejected what he
    characterized as the appellants claim that the monies advanced constituted a
    loan transaction and accepted the respondents position that the transaction
    involved an agreement to purchase shares in which the monies advanced were
    invested as a non-refundable down payment. Dovbush and Faltschuk have appealed
    that decision, although only Dovbush is actively pursuing the appeal. They seek
    to set aside the judgment and ask that this Court either grant judgment in the
    appellants favour or order a new trial.

Discussion

[12]

There
    are two particular bases for our conclusion that a new trial must be ordered.
    First, from a review of the brief reasons delivered by the trial judge, it
    appears that he may have mischaracterized the central issue to be determined. 
    Secondly, the reasons provided do not permit us to conduct a meaningful
    appellate review to determine whether that was indeed the case and, if so,
    whether the mischaracterization undermined the trial judges ultimate
    determination. We do not know the basis for his findings, including his
    credibility findings that were central to the resolution of the dispute. We
    have no satisfactory explanation for his conclusions or the reasons for them.

[13]

The
    appellants sued to recover the $600,000 they had advanced to the respondents
    during the course of their dealings, less the sum of $190,000 that the
    respondents had returned. They also claimed relief under the oppression remedy
    provisions, and other sections of the
Business Corporations Act
,
    R.S.O. 1990, c. B.16 (the 
OBCA
). By way of counterclaim, the
    respondents sought injunctive relief restraining the appellants from soliciting
    business from IMB customers and from competing with IMBs business, damages,
    and in the alternative, specific performance of the alleged agreement of
    purchase and sale.

[14]

The
    trial lasted five days. It involved complex and conflicting evidence concerning
    a failed share purchase transaction. The trial judge dismissed the appellants
    claim in very brief reasons. The counterclaim, although not part of these
    appeal proceedings, was dismissed in one line: The cross claim is dismissed.

The Mischaracterization of
    the Issue



[15]

To
    the extent they permit review, the trial judges brief reasons suggest that he
    may well have mischaracterized the central issue he was to determine and that
    this mischaracterization may have skewed his assessment of the case by leading
    him to focus on the wrong question. At paras. 3-6 of his reasons, the trial
    judge said:

[3] The issue between the parties is the correct
    characterization of the transaction.

[4] The plaintiffs say they advanced a loan to the defendants,
    on demand and at their discretion.

[5] The defendants say the plaintiffs invested money in their
    company and the funds invested cannot be recalled under the agreement.

[6] I find the financial transaction is a share and purchase
    agreement and not a loan.

[16]

The
    central issue for determination by the trial judge was not the correct
    characterization of the transaction, however. The central issue was the
    correct characterization of the monies advanced by the appellants during the
    parties dealings in connection with the transaction. Were those advances (i)
    non-refundable partial payments on account of the purchase price, as the
    respondents contended, or (ii) a refundable deposit/down payment or a loan
    pending completion of the transaction repayable in the event of non-completion,
    as the appellants submitted?

[17]

No
    one disputed that the contemplated transaction was a share purchase transaction.
    The appellants never argued that the monies were being advanced to either the
    Mouzitchkas or IMB by way of a loan transaction in the sense that they were
    to be creditors rather than shareholders. Yet the trial judge appears to have
    treated the dispute as if it were a resolution of that dichotomy, placing some
    emphasis, at paras. 14-15, on the fact that no loan documents were prepared or
    executed while omitting the fact that neither was any share purchase agreement
    documentation prepared or executed. This turned his attention away from the
    real question: the characterization of the advances.

[18]

Moreover,
    even if an oral agreement for the purchase and sale of shares had been reached
    by the parties on January 19, as the trial judge accepted, the question still
    remained: how were the funds that had been advanced to be treated if the
    transaction of purchase and sale did not close? By focussing on whether there
    was an oral agreement reached, the trial judge appears to have lost sight of
    the principal question that remained to be determined.

The Insufficiency of Reasons

[19]

While
    the trial judge expressed conclusions and made findings that may or may not
    have been open to him on the record, we reluctantly conclude that his reasons are
    insufficient to permit meaningful appellate review and that appellate
    intervention is warranted in the circumstances.

The Applicable Principles

[20]

Trial
    judges are called upon to make difficult decisions, often in difficult
    circumstances. They preside as the particular dynamics of the trial unfold. 
    Inadequate reasons therefore pose a particular challenge for appellate review.

[21]

On
    the one hand, as Rothstein J. noted in
F.H. v. McDougall
, 2008 SCC 53,
    [2008] 3 S.C.R. 41, at para. 99, an appeal court cannot intervene merely
    because it believes the trial judge did a poor job of expressing herself. Nor,
    is the failure to give adequate reasons a free standing basis for appeal.  On
    the other hand, beginning with the companion cases of
R. v. Sheppard
,
    2002 SCC 26, [2002] 1 S.C.R. 869, and
R. v. Braich
, 2002 SCC 27, [2002]
    1 S.C.R. 903, Canadian jurisprudence has confirmed the importance of trial
    judges providing adequate reasons for their decisions, and accepted that if the
    insufficiency of the reasons prevents meaningful appellate review, appellate
    intervention may be justified: see also
R. v. R.E.M.
, 2008 SCC 51,
    [2008] 3 S.C.R. 3, at paras. 10-35.

[22]

Although
    originally developed in the criminal law context, the same rationale that
    underpins the duty to provide adequate reasons applies in the civil context as
    well, with necessary modifications:
Canadian Broadcasting Pension Plan v.
    BF Realty Holdings Ltd.
(2002), 160 O.A.C. 72 (C.A.),

at paras.
    64 and 114;
Diamond Auto Collision Inc. v. The Economical Insurance Group
,
    2007 ONCA 487, 227 O.A.C. 51, at paras. 10-14; and
Longo v. MacLaren Art
    Centre
, 2014 ONCA 526, 323 O.A.C. 246, at paras. 62-64. The rationale is
    that reasons are necessary (i) to justify and explain the result; (ii) to tell
    the losing party why he or she lost; (iii) to provide public accountability and
    satisfy the public that justice has been done and is seen to have been done;
    and (iv), to permit effective appellate review:
F.H. v. McDougall
, at
    para. 98.

[23]

What
    makes reasons run afoul of this rationale? In the end, for purposes of
    appellate intervention, it turns on the overarching principle of whether the
    reasons permit meaningful and effective appellate review. Appellate courts will
    take a contextual and functional approach to addressing whether reasons meet
    this standard. The exercise has been variously described as one of determining
    whether the reasons demonstrate: the path taken by the trial judge through
    confused or conflicting evidence (
Sheppard
, at para. 46); or that
    the trial judge came to grips with the issues and explained sufficiently his 
    conclusions and the reasons and basis for them (
Canadian Broadcasting
    Corporation Pension Plan
, at para. 114); or, the what and the why of
    the result (
R.E.M
., at paras. 17-20).

[24]

In
R.E.M.
, at paras. 17-18, the Supreme Court of Canada adopted the reasoning
    of Doherty J.A. in
R. v. Morrissey
(1995),

22 O.R.
    (3d) 514 (C.A.), with respect to the object of a trial judges reasons.  The
    Court said:

Doherty J.A. in
Morrissey
, at p. 525, puts it this
    way: "In giving reasons for judgment, the trial judge is attempting to
    tell the parties
what
he or she has decided and
why
he or she
    made that decision" (emphasis added). What is required is a logical
    connection between the "what" - the verdict - and the "why"
    - the basis for the verdict. The foundations of the judge's decision must be
    discernable, when looked at in the context of the evidence, the submissions of
    counsel and the history of how the trial unfolded.

Explaining the "why" and its logical link to the
    "what" does not require the trial judge to set out every finding or
    conclusion in the process of arriving at the verdict. Doherty J.A. in
Morrissey
,
    at p. 525, states:

A trial judge's reasons cannot
    be read or analyzed as if they were an instruction to a jury. Instructions
    provide a road map to direct lay jurors on their journey toward a verdict. Reasons
    for judgment are given after a trial judge has reached the end of that journey
    and explain why he or she arrived at a particular conclusion.
They are not
    intended to
be, and should
    not be read, as a verbalization of the entire process engaged in by the trial
    judge in reaching a verdict.
[Emphasis added.]

[25]

In
R.E.M.
as well, at para. 29,

the Court underlined its earlier
    comment in
Sheppard
, at para. 55, emphasizing the importance of the
    need for adequate reasons when a trial judge is called upon to address
    troublesome principles of unsettled law
or to resolve confused and
    contradictory evidence on a key issue
 (emphasis added).

The Principles Applied

[26]

Here,
    there was confused and contradictory evidence on a number of key issues, with
    no explanation of the basis upon which those conflicts were resolved, if at all. 
    These included, amongst others, the following questions:

(i) whether an oral agreement for
    purchase and sale of the shares had in fact been reached on January 19, 2012 at
    the lawyers office  as the trial judge found, accepting the respondents
    position;

(ii) why, if that were the case, the
    appellants solicitor prepared two further draft letters of intent setting out
    differing versions of the transaction (the first on January 19  the same day
    the Mouzitchkas insist an oral agreement was reached  and the second on July
    27), why they elicited no response, and what impact, if any, they had on the
    trial judges decision;

(iii) whether the advances made were
    contingent upon the appellants being satisfied as to the financial value of IMB
    (said to have been represented by the respondents to be $4 million);

(iv) whether the share certificate for
    100 common shares, apparently issued to Dovbush and Faltschuk on January 19,
    was intended to be an outright transfer of the shares to them as shareholders,
    or simply a transfer to provide security for repayment of the advances if the
    transaction were not completed;

(v) whether the corporate
    documentation and the respondents subsequent treatment of the appellants
    properly reflected the appellants share certificate as security claim or the
    respondents partial purchase price of issued shares claim (e.g., the
    appellants were not provided with notice of shareholders meetings or with
    audited financial statements prior to the commencement of the litigation, nor
    were they paid dividends); and

(vi) whether the appellants had been
    oppressed as that term is understood in the
OBCA
.

[27]

The
    trial judge did not address questions (ii), (v) and (vi) at all and only
    indirectly dealt with questions (iii) and (iv). Each party submitted lengthy
    written submissions addressing these and other issues  not surprisingly, from
    differing perspectives. The trial judge did not refer to them. The trial
    judges reasons needed to show that he had at least applied his mind to, and
    come to grips with these various questions. Regrettably, they do not.

[28]

In
    the face of these conflicts and the contradictory testimony relating to them, his
    entire consideration of the central credibility issues consisted of the
    following, at para. 13:

I found the Mouzitchkas credible. On the contrary, I found
    Dovbush and his brother, Faltschuk, to be incredible.  They (the brothers) made
    assertions of fact which simply made no sense in the normal course of business
    conduct. Where the evidence differs as between the brothers and the
    Mouzichakas, I prefer the latter.

[29]

Generic
    boiler-plate findings of credibility of that nature are not helpful. A trial
    judge owes the losing party an explanation for rejecting the evidence of a key
    witness or witnesses (particularly when the key witnesses are, themselves, the
    losing parties), and, while the absence of such an explanation is not
    necessarily dispositive, it may go a long way toward putting the reasons beyond
    the reach of meaningful appellate review:
R. v. J.J.R.D.
(2006), 218
    O.A.C. 37 (C.A.), at para. 36, citing
R. v. Maharaj
(2004), 186 C.C.C.
    (3d) 247, at paras. 26-29 (Ont. C.A.), leave to appeal to S.C.C. refused, [2004]
    S.C.C.A. No. 340.

[30]

The
    terse comment the [t]hey (the brothers) made assertions of fact which simply
    made no sense in the normal course of business conduct does not assist without
    some indication of what those assertions were and why they made no business
    sense. If the reference is to the appellants position that the monies advanced
    were by way of a loan repayable in the event that the transaction were not
    completed because the purchasers were not satisfied following due diligence
    inquiries, we do not think this [makes] no sense in the normal course of
    business conduct. A share purchase transaction could be structured in such a
    fashion.  The assertion makes no less business sense than the respondents
    contention that the appellants advanced $600,000 on account of a $1,000,000
    purchase price with no prospect of recovering any of that 60% amount if the
    transaction failed and without any due diligence or other conditions in favour
    of the appellants  factors not alluded to by the trial judge.

[31]

The
    Mouzitchkas and Dovbush signed the March 3 Receipt characterizing the $600,000
    as a down payment on the $1 million purchase price. The trial judge does not
    refer to this document. There are authorities to the effect that a down payment
    is generally refundable, in the absence of evidence to the contrary: see
Conner
    v. Bulla
, 2010 BCCA 457, at para. 10;
Stephenson v. Bromley
,
    [1928] 4 D.L.R. 737 (Man. C.A.). Even if the amount paid is characterized as a
    non-refundable deposit, where the sum of the deposit is out of all proportion
    to the losses suffered, the court may order the deposit be returned:
Stockloser
    v. Johnson
, [1954] 1 All E.R. 630 (C.A.);
869163 Ontario Ltd v. Torrey
    Springs II Associates Ltd Partnership
(2005), 76 O.R. (3d) 362, at para.
    25;
Tang v. Zhang
, 2013 BCCA 52, 41 B.C.L.R. (5th) 69, at para. 27;
Pleasant
    Developments Inc. v. Iyer
(2006), 210 O.A.C. 90 (Div. Ct.), at para. 13.

[32]

In
    their closing submissions at trial, the appellants cited an old decision of
    this court in
DePalma v. Runnymede Iron & Steel Company
, [1950] 1
    D.L.R. 557, which discusses the distinction between down payments or part
    payments and deposits and the ordinary assumptions that apply to each. This
    issue was not addressed by the trial judge and we do not know how the interplay
    between the principles applying to refundable and non-refundable down payments,
    and returnable and non-returnable deposits, would have played out on the record
    had he done so.

[33]

Indeed,
    at para. 15, the trial judge appears to have been under the impression that
    the only paper suggesting this was a loan was written by the plaintiff just
    prior to the commencement of the litigation, a reference to a demand letter
    sent by the appellants solicitor at that time.  However, each of the January
    12, January 19 and July 27 draft Letters of Intent prepared by that solicitor makes
    specific reference to the monies advanced being loans made personally to the
    Mouzitchkas. The trial judge does not refer to any of these draft Letters of
    Intent or explain why they did not have a bearing on his decision.

Conclusion and Disposition

[34]

On
    the bases outlined above, we conclude that the judgment below must be set aside.
    The trial judge may have mischaracterized the central issue that he was to
    determine and this mischaracterization may have undermined his ultimate
    determination. We cannot tell on the record, however, because the reasons
    provided do not show us the pathway taken through the conflicting evidence to
    arrive at his result or provide an adequate explanation for the why of the
    result.  In the same way, the reasons do not show that the trial judge came to
    grips with the other important issues dividing the parties, including the
    central credibility issues. In the end, they do not permit us to conduct a
    meaningful and effective appellate review.

[35]

For
    those reasons, the appeal must be allowed, the judgment below set aside in its
    entirety, and a new trial ordered.

[36]

At
    the very close of argument, following an exchange as to costs, the respondents
    counsel submitted that even if the appeal is allowed and the judgment below set
    aside, the decision should only affect the appellant Dovbush and the judgment
    should remain in effect as it relates to the appellant Faltschuk.  This
    submission was based on the fact that only Dovbush was actively pursuing the
    appeal. We reject it. While Dovbush may have been the only active appellant,
    the Notice of Appeal was filed on behalf of both appellants and no Notice of
    Abandonment was ever filed on behalf of Faltschuk. In any event, we see no
    basis on which the judgment below could be set aside on the grounds set out
    above in favour of one of the appellants/plaintiffs and not the other.

[37]

In
    accordance with the agreement of counsel, costs of the appeal are awarded to
    the appellants as the successful party, fixed in the amount of $40,000 inclusive
    of disbursements and HST. The costs of the trial are remitted to the judge
    hearing the new trial.

Released: May 20, 2016

Alexandra Hoy A.C.J.O.

R.A. Blair J.A.

L.B. Roberts J.A.





[1]
It is accepted that: the parties arrived at the respondents solicitors
    offices unannounced and their solicitor refused to meet without the appellants
    lawyer being present; the respondents solicitor called the appellants
    solicitor, and the appellants spoke to their solicitor; and the meeting
    proceeded with the parties only present.


